DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bullet absorbing component" and “the structural component” in Lines 6+.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected under 35 USC 112 based on their dependency to rejected parent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-5 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Bean (US 6,264,735 B1).

Regarding claim 1, Huntsman teaches a bullet absorbing concreted structure (See Abstract) with specific concentrations of cement, fine aggregate, mass fiber and air entrainment additive (See Table 1 and Col. 3-4 and Col.5 Paragraphs 1-2).  The examiner considers foam to be an air entrainment additive.  Huntsman also teaches that the change in densities of the mixture is optimized for the different caliber or size of 



	Regarding claims 3-5 and 9-12, Huntsman teaches lead leaching preventative (See Col. 4, Paragraph 3)(Claim 3), the inclusion of calcium phosphate and aluminum hydroxide (See Abstract, Col. 3) the disclosure talks of precipated or powered calcium phosphate and different aluminum compounds which are includes of precipitated aluminum phosphate.  (See Abstract, Col. 3)(Claims 4-5)  the fine aggregate is sand (See Col. 6, Para. 3-4)(Claim 9), the concrete mixture can be optimized for different projectiles (See Col. 5, Para. 1)(Claim 10), the concrete can be poured at a specific density for the type of bullet to be stopped (See Col. 5, Para. 1)(Claim 11), the utilization of fine aggregate, fiber and air entrainment additive at different specific levels to optimize to reduce or eliminate the erosion and subsequent mobility of heavy metal particles.  (See Col. 3-4 and Table 1)(Claim 12).  The examiner notes that the density of the mixture and the specific parts by mass of the different ingredients of the concrete mixture are result effective variables.  See Huntsman Col 3-4 and Col.5, Paragraph 1 which teaches the density effects the type of bullet that can be successfully stopped and the additive and other components are optimized to reduce or eliminate the erosion and subsequent mobility of heavy metal particles.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the .

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Bean (US 6,264,735 B1) and further in view of Official Notice.

	Regarding claim 6, the examiner takes official notice that the entrainment additive of claim 6 is the well-known Darafill material.

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Bean (US 6,264,735 B1) and further in view of Manual On Control of Air Content in Concrete (NPL Reference).

	Regarding claims 7-8, the Manual on Control of Air Content in Concrete teaches air bubbles which are smaller than the head of a pin.  A head of a pin is larger than the size claimed in claims 7 and 8. (See Page 2)  The air bubbles are utilized to provide reservoirs for the freezing water moving in the capillary pores, they relieve pressures generated during freezing and prevent damage to the concrete.  It would have been 

Claims 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Case Law.

Regarding claims 13, reference the rejection to claim 1 supra as the claim limitations are substantially similar.  Further, Reference Huntsman Table 1, Col. 3-4 and Col. 5, Para. 1 which speaks of the different ingredients of the concrete mixture for bullet stopping and also speaks of the optimization of density for different sized bullets.  The examiner notes that the density of the mixture and the specific parts by mass of the different ingredients of the concrete mixture are result effective variables.  See Huntsman Col 3-4 and Col.5, Paragraph 1 which teaches the density effects the type of bullet that can be successfully stopped and the additive and other components are optimized to reduce or eliminate the erosion and subsequent mobility of heavy metal particles.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Huntsman to utilize the specific density and specific parts by mass of the different concrete ingredients claimed to obtain optimal ranges by routine experimentation.

.

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Case Law and Manual on Control of Air Content in Concrete (NPL Reference).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711